






Citation:



Provincial  Rental
        Housing Corp. v. Terry Hall et al



Date:
20030110











2003 BCCA 98



Docket:



CA030302





Registry:  Vancouver





COURT OF APPEAL
  FOR BRITISH COLUMBIA





ORAL REASONS FOR JUDGMENT





BEFORE THE HONOURABLE











January 10, 2003

























Vancouver,
        B.C.













BETWEEN:





PROVINCIAL RENTAL HOUSING CORP.





APPELLANT

(PLAINTIFF)





AND:





TERRY HALL et al





RESPONDENTS

(DEFENDANTS)






















R.G. Kuhn

K.L. Boonstra



appearing
  for the Appellant





C. Ward



appearing
  for the Respondents







[1]

RYAN, J.A.: This is an application for leave to
  appeal a decision made in respect of costs and, should leave be granted, an
  application for an order staying execution of the order for costs pending the
  hearing of the appeal.

[2]

The facts may be very briefly stated.  The
  appellant is the registered owner of the former Woodwards Department Store
  located at 101 Hastings Street. 
  The building has been vacant for many years.  On September 14, 2002, the appellant
  became aware that a number of people were occupying the building without the
  appellants permission.  The appellant filed a writ and obtained an injunction
  in the Supreme Court enjoining the trespass and requiring all persons with
  notice of the order to vacate the building.  Notice was served upon the
  occupiers.  On September 16 a number of persons remained in the building.  The
  appellant sought and received what has become known as an enforcement order
  permitting the Vancouver City Police to arrest anyone who failed to obey the
  order.

[3]

On September 21 the Vancouver City Police
  arrested a number of people in the building.  These people appeared before
  a Supreme Court Justice and were released on an undertaking to appear before
  a
  Supreme Court Justice to be dealt with according to law on November 7, 2002.

[4]

On November 7 a number of persons bound by the
  undertaking appeared before a Supreme Court Justice.  At that time counsel for
  the appellant advised the court that it did not intend to pursue its remedy of
  civil contempt.  The appellant also advised the judge that the Attorney General
  did not intend to pursue criminal contempt proceedings.

[5]

After hearing submissions the Supreme Court
  Justice ordered that the appellant pay the taxable costs of the respondents who
  had counsel, and $100 to those were unrepresented.

[6]

In considering whether to grant leave to appeal
  a Court of Appeal judge in chambers is required to consider a number of
  factors.  These factors include the importance of the proposed appeal generally
  and to the parties; the utility of the proposed appeal in the circumstances
  of the parties; and the prospects of success of the proposed appeal.

[7]

Counsel for the appellant submitted that it had
  satisfied all of these factors.  Counsel for the respondents limited their
  submissions to the merits of the proposed appeal.

[8]

Having heard the arguments I am persuaded that
  the appellants have an arguable appeal.  I propose to say nothing more than
  that the award is a novel one and conflicts with another decision of the
  Supreme Court.  I would grant leave on the grounds proposed by the appellant.

[9]

I am also satisfied that it is in the interests
  of justice to stay the execution of the judgment as to costs pending the
  hearing of this appeal, and it is so ordered.



The Honourable Madam Justice Ryan









